DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 11, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rose (US 2,517,717).
	Regarding claim 1, Rose discloses a grommet assembly (30) comprising: a first end member (see figures 1 and 4; 36 for illustration purposes) having a diameter greater than a penetration hole (33) of a panel (A), wherein the first end member includes: at least one first conduit hole (31); and a first installation slit (38) disposed between an outer peripheral surface of the first end member and the at least one first conduit hole (31; column 3 lines 39-54); a middle member (see figures 1 and 4; area between 36 and 37) having a diameter sized to fit within the penetration hole (33) of the panel (A), wherein the middle member (see figures 1 and 4) includes: at least one second conduit hole (31); a second installation slit (38) disposed between an outer peripheral surface of the middle member and the at least one second conduit hole (column 3 lines 39-54); and a second end member (see figures 1 and 4; 37 for illustration purposes) having a diameter greater than the penetration hole (33) of the panel (A), wherein the second end member (37) includes: at least one third conduit hole (31); and a third installation slit (38) disposed between an outer peripheral surface of the second end member and the at least one third conduit hole (column 3 lines 39-54); wherein the first end member, the middle member, and the second end member are made from an elastic material (column 2 lines 44-50).
	Regarding claim 4, Rose discloses the grommet assembly (30) wherein: the first end member (36) and the middle member (see figures 1 and 4; area between 36 and 37) comprise a monolithic part (see figures 1 and 4). 
	Regarding claim 5, Rose discloses the grommet assembly (30) wherein: the first end member (36), the middle member, and the second end member (37) further include one or more fastener hole (31).
	Regarding claim 8, Rose discloses the grommet assembly (30) wherein: the panel (A) is a structure of an aircraft (bulkhead; column 1 lines 8-28); and the at least one first conduit hole (31), the at least one second conduit hole, and the at least one third conduit hole are sized to accommodate a hydraulic tube of the aircraft (see figures 1 and 2).
	Regarding claim 9, Rose discloses the grommet assembly (30) wherein: the panel (A) comprises a composite panel.

Regarding claim 11, Rose discloses an aircraft comprising: a composite panel  (A) that includes a penetration hole (33) through which a conduit (C) is routed; and a grommet assembly (30) installed in the penetration hole to secure the conduit (see figures 1); the grommet assembly (A) comprising: a first end member (see figures 1 and 4; 36 for illustration purposes) having a diameter greater than the penetration hole (33); a middle member (see figures 1 and 4; area between 36 and 37) having a diameter sized to fit within the penetration hole (33); and a second end member (see figures 1 and 4; 37 for illustration purposes)  having a diameter greater than the penetration hole (33); wherein the conduit (C) passes through conduit holes of the first end member, the middle member, and the second end member (see figures 1 and 2); wherein the first end member (36) and the middle member include installation slits (38) configured to flex open enabling the first end member and the middle member to be installed cross-wise onto the conduit  (C) from a first side of the composite panel (A) with the conduit holes of the first end member and the middle member surrounding the conduit (column 3 lines 39-54); wherein the second end member (37) includes an installation slit (38) configured to flex open enabling the second end member to be installed cross-wise onto the conduit (C) from a second side of the composite panel (A) with the conduit holes of the second end member surrounding the conduit (column 3 liens 39-54; see figures 1 and 2).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2, 3, 6, 7, 10, 12 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 2, 3, 6, 7, 10, 12 and 13-20 are:
Regarding claims 2 and 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the grommet assembly wherein: the middle member is bonded to the first end member with an adhesive prior to insertion of the middle member in the penetration hole from a first side of the panel.
Regarding claims 6 and 7, the prior art does not teach or fairly suggest in combination with the other claimed limitations the grommet assembly further comprising: one or more fasteners configured to pass through the fastener holes to secure the first end member, the middle member, and the second end member together.
Regarding claim 10, the prior art does not teach or fairly suggest in combination with the other claimed limitations the grommet assembly wherein: when installed, the first installation slit of the first end member and the second installation slit of the middle member are aligned, and the third installation slit of the second end member is oriented at an opposite direction than the first installation slit and the second installation slit.
Regarding claims 12 and 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the aircraft wherein: the middle member is bonded to the first end member with an adhesive prior to insertion of the middle member in the penetration hole from the first side of the composite panel.
Regarding claim 14, the prior art does not teach or fairly suggest in combination with the other claimed limitations the aircraft wherein: an annular collar of the first end member is bonded to the first side of the composite panel with an adhesive; an annular collar of the second end member is bonded to the second side of the composite panel with the adhesive; and an outer peripheral surface of the middle member is bonded to an edge of the penetration hole with the adhesive.
Regarding claim 15, the prior art does not teach or fairly suggest in combination with the other claimed limitations the aircraft wherein: the installation slit of the second end member is oriented at an opposite direction than the installation slits of the first end member and the middle member.
Regarding claims 16 and 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the aircraft wherein: the grommet assembly further includes: one or more fasteners installed through fastener holes in the first end member, the middle member, and the second end member to secure the first end member, the middle member, and the second end member together.
Regarding claims 18-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of installing a grommet assembly in a penetration hole of a panel, the method comprising bonding the first end member to the middle member with the first conduit hole aligned with the second conduit hole, and with the first installation slit aligned with the second installation slit; installing the first end member and the middle member on the conduit from a first side of the panel via the first installation slit and the second installation slit; inserting the middle member into the penetration hole from the first side of the panel; installing the second end member on the conduit from a second side of the panel via the third installation slit; and bonding the second end member to the middle member.
These limitations are found in claims 2, 3, 6, 7, 10, 12 and 13-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith (US 8,944,718), Haslock et al (US 6,348,657), Loveall et al (US 6,119,305), Sato et al (US 5,736,677), Handzlik (US 3,779,585), Roy et al (US 2,961,691) and Brown (US 2,922,836) disclose a grommet assembly. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


April 9, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848